DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1-20 are currently amended.
No new IDS has been filed.

Response to Arguments
The previous 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone contact with David Taylor (Reg. no. 39045) on 05/19/2022.
  
The application has been amended as follows:
IN THE CLAIMS

	1. (Currently Amended) A system comprising: 
a processing unit operatively coupled to memory; 
a data container; and 
an auditing and privacy verification evaluator in communication with the processing unit and operatively coupled to the data container, the evaluator configured to automatically perform a privacy preservation assessment, the assessment including de- anonymization of an associated dataset and inferring private information informative as to an identity of an individual associated with the dataset, the evaluator configured to: 
receive a preferred level of privacy for service and data associated with a computing resource; 
individually subject a plurality of individual candidate inferences to a confidence level assessment to assess, for each of the individual candidate inferences, a confidence level associated with the individual candidate inference; 
form a set of inferred entities, including selectively assign or not assign each of the individual candidate inferences to the set of inferred entities responsive to the confidence level associated with the individual candidate inference; 
perform [[a]] the privacy preservation assessment for the formed set of inferred entities, including the performed assessment to return a privacy score for the formed set, the score being a leakage indicator of private information associated with the service; and 7
 populate the data container with the formed set of inferred entities violating the preferred privacy level.

9. (Currently Amended) A computer program product comprising: 
a computer readable storage medium having program code executable by a processor to automatically perform a privacy preservation assessment against a shared pool of configurable computing resources and associated data, the assessment including de-anonymization of an associated dataset and inferring private information informative as to an identity of an individual associated with the dataset, the program code executable by the processor to: 
receive a preferred level of privacy for service and data associated with a computing resource; 
individually subject a plurality of individual candidate inferences to a confidence level assessment to assess, for each of the individual candidate inferences, a confidence level associated with the individual candidate inference; 
form a set of inferred entities, including selectively assign or not assign each of the individual candidate inferences to the set of inferred entities responsive to the confidence level associated with the individual candidate inference; 
perform [[a]] the privacy preservation assessment for the formed set of inferred entities, including the performed assessment to return a privacy score for the formed set, the score being a leakage indicator of private information associated with the service; and 
selectively populate a data container with the formed set of inferred entities violating the preferred privacy level.

	10. (Currently Amended) The computer program product of claim 9, wherein the data container includes raw data corresponding to the formed set of inferred entities and the one or more candidate inferences, and further comprising program code executable by the processor to compare the set of inferred entities to the raw data, and create an adjusted set of inferences.  

11. (Currently Amended) The computer program product of claim 10, further comprising program code executable by the processor to adjust the set of inferred entities, including remove a failed prediction from the formed set of inferred entities.  

12. (Currently Amended) The computer program product of claim 11, further comprising program code executable by the processor to re-compute the privacy score based on the adjusted set of inferred entities, including return an updated privacy score corresponding to the adjusted set of inferred entities.  

13. (Currently Amended) The computer program product of claim 11, further comprising program code executable by the processor to iteratively evaluate the candidate inferences based on the updated privacy score, and create a modified set of candidate inferences subject to the evaluation.  

14. (Currently Amended) The computer program product of claim 9, further comprising program code executable by the processor to periodically perform the privacy preservation assessment responsive to a substantive modification of an element selected from the group consisting of: a dataset, a privacy method change, and an explicit request from a cloud service steward.  

15. (Currently Amended) The computer program product of claim 9, further comprising program code executable by the processor to selectively add an entity from the formed set of inferred entities, the selective addition directed at external data and occurring prior to receipt of the privacy score.
	
16. (Currently Amended) A computer-implemented method comprising: 
automatically performing a privacy preservation assessment against a shared pool of configurable computing resources and associated data, the assessment including de- 10anonymizing an associated dataset and inferring private information informative as to an identity of an individual associated with the dataset, including: 
receiving a preferred level of privacy for service and data associated with computing resources; 
individually subjecting a plurality of individual candidate inferences to a confidence level assessment to assess, for each of the individual candidate inferences, a confidence level associated with the individual candidate inference; 
forming a set of inferred entities, including selectively assigning or not assigning each of the individual candidate inferences to the set of inferred entities responsive to the confidence level associated with the individual candidate inference; and 
performing [[a]] the privacy preservation assessment for the formed set of inferred entities, including returning a privacy score for the formed set, the score being a leakage indicator of private information associated with the service; and 
selectively populating a data container with the formed set of inferred entities responsive to the returned privacy violating the privacy expectation level.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 9 and 16,

Motahari et al. (US 2010/0024042 A1) teaches receiving preferred level of privacy for service and data associated with computing resource; identity entropy is calculated based on user’s personal profiles and revealed personal information; perform a privacy preservation assessment for the formed set of inferred entities (i.e. the results of the calculation are compared with the stored entropy thresholds); determination is then stored in a table -e.g. see, Fig. 4, [0166], [0167] of Motahari.

Meira Pires de Azevedo (US 2019/0188421 A1) teaches sensitive content manager module providing an unobscured version (i.e. de-anonymization) of content items which the user has chosen to reveal. Determine a sensitive content score (i.e. privacy score) and generate exposure likelihood predictions (i.e. leakage indicator) for the selected content items based on the sensitive content scores -e.g. see, [0058], [0060] of Meira Pires de Azevedo.

Koike et al. (US 2016/0350558 A1) teaches an anonymization device generating anonymized data from original data by anonymizing values of part of items in the original data. The anonymization degree computation device computes the anonymization degree indicating a degree of anonymizing data based on the anonymized data -e.g. see, [0067], [0085] of Koike.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 9 and 16 specifics to the other limitations’ combination with:

the assessment including de- 10anonymizing an associated dataset and inferring private information informative as to an identity of an individual associated with the dataset, including: 
individually subjecting a plurality of individual candidate inferences to a confidence level assessment to assess, for each of the individual candidate inferences, a confidence level associated with the individual candidate inference; 
forming a set of inferred entities, including selectively assigning or not assigning each of the individual candidate inferences to the set of inferred entities responsive to the confidence level associated with the individual candidate inference; 

Dependent claims 2-8, 10-15 and 17-20 are allowed as they depend from allowable independent claim 1 or 9 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/           Examiner, Art Unit 2495                 

/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495